Exhibit 10.5

FINAL VERSION

Post-Filing Severance Plan

PIONEER ENERGY SERVICES CORP.

KEY EXECUTIVE SEVERANCE PLAN

 

I.

Purposes of Plan and Definitions

1.1. Purposes. This Pioneer Energy Services Corp. Key Executive Severance Plan
(the “Plan”), effective as of May 29, 2020 (the “Effective Date”), was adopted
by the Board to provide the selected key employees set forth on Exhibit A hereto
(the “Participants”) of Pioneer Energy Services Corp., a Delaware corporation,
and any successor thereto (the “Company”) protection for loss of salary and
benefits in the event of certain involuntary terminations of employment from the
Company and thereby to assist the Company in retaining an intact management team
to continue performing services for the Company and its subsidiaries by
providing greater incentives to the Participants to attain and maintain high
levels of performance.

1.2. Definitions.

“Accrued Benefits” means any base salary, vacation pay and other earned benefits
if applicable under applicable law or the terms of an applicable Company benefit
plan, in each case accrued and unpaid through the date of a Participant’s
termination of employment.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Board” means the board of directors of the Company.

“Cause” shall mean the Participant’s (a) commission of any act or omission
constituting fraud under any law of the State of Texas or other law applicable
to the Participant, (b) conviction of, or a plea of nolo contendere to, a
felony, (c) embezzlement or theft of property or funds of the Company or any of
its Affiliates or (d) refusal to perform his or her duties with the Company;
(e) failure to follow the instructions of the Board or the Participant’s
supervisor or a senior executive officer that, in each case, are lawful,
reasonable and commensurate with the Participant’s title and duties, (f) conduct
in connection with the Participant’s duties, performance or responsibilities
that is fraudulent, unlawful or grossly negligent; or (g) willful misconduct
with respect to the Participant’s duties; provided, that the conduct described
in clauses (d), (e) and (g) shall not constitute Cause unless the Company has
provided the Participant with written notice of such conduct and, to the extent
curable, the Participant fails to cure such conduct within 10 days of receiving
such notice.



--------------------------------------------------------------------------------

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer the Plan.

“Good Reason” means, a voluntary termination by the Participant due to the
occurrence (without the Participant’s consent) of any of the following:
(i) material diminution of the Participant’s title, authority or
responsibilities as in effect on the Effective Date that is not remedied by the
Company within five business days after the Participant’s written notice to the
Company of such diminution; (ii) a reduction in the Participant’s base salary as
in effect on the Effective Date, other than as a result of a reduction
(reasonably determined in good faith by the Board to be necessary and in the
best interests of the Company in response to (or to reasonably forestall) a
deterioration the Company’s financial condition) of not more than 5% that
applies generally to similarly situated employees of the Company; or
(iii) relocation of the Participant’s principal place of business by more than
45 miles.

“Involuntary Termination” means the termination of a Participant’s employment
with the Company (i) by the Company or any Affiliate for any reason other than
for Cause or (ii) due to a voluntary resignation by the Participant for Good
Reason.

“Participant” has the meaning set forth in Section 1.1.

“Participation Certificate” means a certificate substantially similar to the
form attached hereto as Exhibit B.

“Person” means an individual, corporation, limited liability Company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Plan” has the meaning set forth in Section 1.1.

“Waiver and Release” means a legal document, in a form substantially similar to
the form attached hereto as Exhibit D, in which a Participant, in exchange for
severance benefits under the Plan, releases, among other parties, the Company
and all of its Affiliates and their directors, officers, employees and agents,
their employee benefit plans, and the fiduciaries and agents of said plans from
liability and damages in any way related to the Participant’s employment with or
separation from employment with the Company or any of its Affiliates.

“Waiver Effective Date” means the eighth day following the date on which the
Participant executes and has not revoked the Waiver and Release.

 

2



--------------------------------------------------------------------------------

II.

Administration of the Plan

2.1. Interpretations. The Committee shall have full power and authority to
interpret, construe and administer the Plan.

2.2. Committee Determinations Conclusive. Any interpretation adopted by the
Committee with respect to any provision of the Plan and the effect thereof,
shall be final, binding and conclusive upon the Company, all Affiliates and all
persons who may claim any rights or benefits hereunder.

 

III.

Eligibility

3.1. Condition of Participation. To be eligible to receive the benefits upon an
Involuntary Termination under this Plan, a Participant is required to execute
and deliver to the Company (a) a Participation Certificate provided to the
Participant by the Company in substantially the form attached hereto as
Exhibit B and (b) a Restrictive Covenant Agreement provided to the Participant
by the Company in substantially the form attached hereto as Exhibit C.

3.2. Termination of Participation. A Participant’s eligibility to receive the
benefits upon an Involuntary Termination under this Plan shall terminate at such
time as may be determined by the Committee, provided such Participant shall be
given notice of such termination of status as a Participant by the Committee at
least one year prior to the effectiveness of such termination. The preceding
sentence of this Section 3.2 shall not apply to the initial Participants listed
on Exhibit A as of the Effective Date, whose participation in the Plan shall not
be terminated without the written consent of any such affected Participant.

 

IV.

Involuntary Termination

4.1. Cash Severance Payment. In the event of an Involuntary Termination of a
Participant, the Participant will be eligible to receive the Accrued Benefits,
and subject to the Participant’s execution without revocation of the Waiver and
Release in accordance with Section 6.1, a lump-sum cash payment, payable not
later than five days following the Waiver Effective Date, in an amount equal to
the “Cash Severance Amount” set forth in the Participant’s Participation
Certificate. In the event a Participant is a “specified employee” for purposes
of Section 409A of the Code (as determined as of the Participant’s termination
of employment pursuant to policies adopted by the Board), and to the extent
required under Section 409A of the Code, the lump sum payment specified in this
Section 4.1 shall be delayed until the date six months and two days following
the date of the Participant’s termination of employment.

 

3



--------------------------------------------------------------------------------

4.2. Life Insurance and Medical Benefits Continuation.

(a) Subject to the Participant’s execution without revocation of the Waiver and
Release in accordance with Section 6.1, the Participant shall be entitled to
receive for the Participant and, where applicable, the Participant’s dependents,
following the Participant’s Involuntary Termination, (i) continued life
insurance coverage under the Company’s plan for a period of 12 months following
the date of termination and (ii) if the Participant timely elects to continue
health benefits coverage under COBRA, the Company will pay the Participant’s
COBRA premiums for the “Coverage Period” set forth in the Participant’s
Participation Certificate or through the end of the month in which the
Participant ceases to be eligible for COBRA, if earlier. In the event of a
Participant’s death during the Coverage Period, the Participant’s beneficiaries
shall be eligible to receive such continued medical coverage in accordance with
the foregoing.

(b) In the event a Participant is a “specified employee” for purposes of
Section 409A of the Code (as determined as of the Participant’s termination of
employment pursuant to policies adopted by the Board), and to the extent
required under Section 409A of the Code, payment of the Company’s portion of any
life insurance premiums shall be delayed until the date six months and two days
following the date of the Participant’s termination of employment. During the
six months following termination of employment, the Participant shall be
responsible for payment of the entire amount of life insurance premiums.

(c) Notwithstanding the foregoing, the continuation of life insurance coverage
and medical benefits for any Participant shall immediately end upon the
Participant’s eligibility for life insurance or similar medical coverage, as
applicable, by reason of employment with any entity other than the Company or
any Affiliate.

 

V.

Rights of Participants

5.1. Limitation of Rights. Nothing in the Plan shall be construed to:

(a) give any Employee any right to participate in the Plan for any specified
period of time subject to Section 3.2;

(b) limit in any way the right of the Company or any Affiliate to terminate a
Participant’s employment with the Company or any Affiliate at any time;

(c) give a Participant or any spouse of a deceased Participant any interest in
any fund or any specific asset or assets of the Company or any Affiliate; or

(d) be evidence of any agreement or understanding, express or implied, that the
Company or any Affiliate will employ a Participant in any particular position or
at any particular rate of remuneration.

5.2. Non-alienation of Benefits. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same will be void. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits.

 

4



--------------------------------------------------------------------------------

5.3. Prerequisites to Benefits. No Participant, or any person claiming through a
Participant, shall have any right or interest in the Plan, or in any benefits
hereunder, unless and until all of the terms, conditions and provisions of the
Plan which affect such Participant or such other person shall have been complied
with as specified herein.

 

VI.

Miscellaneous

6.1. Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any severance payments or
benefits under the Plan, a Participant whose employment has been subject to an
Involuntary Termination shall first execute a Waiver and Release, in
substantially the form attached hereto as Exhibit D, no later than 60 days
following the Participant’s termination of employment (the “Waiver Consideration
Period”).

6.2. Amendment or Termination of the Plan. Upon authorization by the Board, the
Company may amend or terminate the Plan at any time; provided, however, that no
amendment or termination that would adversely affect the rights of any
Participant under the Plan shall be made without the consent of such
Participant, except as expressly provided in Section 3.2 for Participants other
than the initial Participants in the Plan.

6.3. Cash Severance Payment in Lieu of Other Compensation. Notwithstanding
anything in the Plan to the contrary, the Cash Severance Amount payable pursuant
to Section 4.1 of the Plan, shall supersede, and be awarded in lieu of, any cash
compensation payable to the Participant by the Company or any Affiliate on
account of the termination of the Participant’s employment, pursuant to (a) a
written employment or other agreement with the Company or any Affiliate,
(b) another severance plan or program of the Company or any Affiliate, or
(c) any other obligation, whether by contract, applicable law or otherwise, of
the Company, or any other Person to provide a payment to such Participant in the
event of an Involuntary Termination of such Participant’s employment with the
Company or any Affiliate. For the avoidance of doubt, following the Effective
Date, no Participant shall be entitled to receive any severance benefits under
the Amended and Restated Pioneer Drilling Services, Ltd. Key Executive Severance
Plan.

6.4. Reduction of Cash Severance Payment. Notwithstanding anything in the Plan
to the contrary, the Cash Severance Amount otherwise payable to a Participant
shall be reduced by any monies owed by the Participant to the Company or any
Affiliate, including, but not limited to, any overpayments made to the
Participant by the Company or any Affiliate, and the balance of any loan by the
Company or any Affiliate to the Participant that is outstanding at the time that
the Cash Severance Amount is paid.

6.5. Taxes. All payments provided for hereunder shall be made net of any
applicable withholding requirements of federal, state, or local law.

6.6. Applicable Laws. The Plan shall be construed, administered and governed in
all respects under the laws of the State of Delaware.

 

5



--------------------------------------------------------------------------------

6.7. Unfunded Plan. The benefits provided herein shall be unfunded and shall be
provided from the Company’s general assets. No contributions are required under
the Plan. For all purposes, the Participants shall be treated as general
unsecured creditors of the Company.

6.8. Successors; Binding Agreement.

(a) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets (or a combination thereof) of the Company to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Plan and
shall entitle the Participant to terminate employment and receive the payments
described in Article IV that would be payable upon an Involuntary Termination.

(b) This Plan shall inure to the benefit of and be enforceable by the
Participant’s legal representatives and other successors in interest, provided
that rights under this Plan may not be assigned by the Participant. If the
Participant dies while any amount (other than an amount that by its terms is to
terminate upon the Participant’s death) would still be payable to the
Participant hereunder if the Participant was still living, all such amounts
shall be paid in accordance with this Plan to the executors, personal
representatives, or administrators of the Participant’s estate.

6.9. Entire Agreement. This Plan sets forth the entire agreement of the parties
regarding its subject matter. For the avoidance of doubt, effective upon the
occurrence of the Effective Date, this Plan shall supersede the Company’s
Amended and Restated Pioneer Drilling Services, Ltd. Key Executive Severance
Plan, which shall terminate and be of no further force or effect.

6.10. Invalidity or Unenforceability. The invalidity or unenforceability of any
provision of this Plan will not be deemed to invalidate or make unenforceable
any other provision of the Plan or the entirety of the Plan.

 

VII.

Section 409A Compliance

7.1. General. This Plan is intended to comply with Section 409A of the Code and
for such purpose each payment under the Plan shall be considered a separate
payment. Any ambiguous provisions will be construed in a manner that is
compliant with or exempt from the application of Section 409A. If a provision of
the Plan would result in the imposition of an applicable tax under Section 409A
of the Code, such provision may be reformed to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect any Participant’s rights or benefits hereunder.

 

6



--------------------------------------------------------------------------------

7.2. Reimbursements or Provision of In-Kind Benefits. All reimbursements or
provision of in-kind benefits pursuant to this Plan shall be made in accordance
with Treasury Regulations §1.409A-3(i)(1)(iv) such that the reimbursement or
provision will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. The amount of expenses eligible for
reimbursement or provided under Section 4 hereof during the Participant’s
taxable year may not affect the amounts reimbursed or provided in any other
taxable year (except that total reimbursements may be limited by a lifetime
maximum under a group health plan), the reimbursement of an eligible expense
shall be made on or before the last day of the Participant’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of in-kind benefit is not subject to liquidation or
exchange for another benefit.

7.3. Timing of Payments. Notwithstanding anything herein to the contrary, if as
of the Participant’s Involuntary Termination the Waiver Consideration Period
together with the revocation period described in the Waiver and Release could
span two (2) calendar years, then any payments that constitute “nonqualified
deferred compensation” for purposes of Section 409A of the Code shall not begin
or be paid until the second calendar year.

 

7



--------------------------------------------------------------------------------

FINAL VERSION

Post-Filing Severance Plan

EXHIBIT A

Participants

 

Name

   Position      Severance Amount
($)      Coverage Period      Restriction Period                                
                                                                                
                                                                                

TOTAL:

           



--------------------------------------------------------------------------------

EXHIBIT B

PIONEER ENERGY SERVICES CORP.

KEY EXECUTIVE SEVERANCE PLAN

PARTICIPATION CERTIFICATE

This Participation Certificate, dated as of May 29, 2020 (the “Effective Date”),
is by and between Pioneer Energy Services Corp., a Delaware corporation (the
“Corporation”), and __________________ (the “Participant”). Capitalized terms
used but not defined herein have the respective meanings assigned to such terms
in the Pioneer Energy Services Corp. Key Executive Severance Plan (the “Plan”)
unless otherwise stated.

1. The Participant is eligible to participate in the Plan, effective as of the
Effective Date.

2. The Participant hereby acknowledges that the Participant’s designation as a
Participant in the Plan replaces and supersedes the Participant’s eligibility to
participate in the Amended and Restated Pioneer Drilling Services, Ltd. Key
Executive Severance Plan and the Participant hereby waives any rights under such
plan.

3. The Participant acknowledges and agrees that as a condition precedent to the
Participant’s right to participate in the Plan and to receive any award under
the Pioneer Energy Services Corp. 2020 Employee Incentive Plan, the Participant
must execute and agree to be subject to a Restrictive Covenant Agreement
provided to the Participant in substantially the form attached as Exhibit C of
the Plan. The “Restricted Period” under the Restrictive Covenant Agreement (as
set forth below) shall supersede the duration of any restrictive covenants that
otherwise would apply to the Participant under the Retention Award Letter
Agreement, dated September [•], 2019, between the Participant and the Company,
which such Retention Award Letter Agreement shall otherwise remain in full force
and effect.

4. The following table sets forth certain terms for purposes of the Plan and the
Restrictive Covenant Agreement:1

 

Cash
Severance
Amount ($)

   Coverage
Period   Restricted
Period

[•]

   [•] months   [•] months

 

1 

Information to be inserted for applicable initial Participant from Exhibit A to
the Plan.



--------------------------------------------------------------------------------

5. [The Participant’s status as a “Participant” under the Plan shall terminate
at such time as may be determined by the Committee, provided such Participant
shall be given notice of such termination by the Company at least one year prior
to the effectiveness of such termination.]2

 

PIONEER ENERGY SERVICES CORP.

By:    

 

Acknowledged and Agreed By:       Name:

 

2 

This provision shall not be included for the initial Participants.



--------------------------------------------------------------------------------

FINAL VERSION

Post-Filing Severance Plan

EXHIBIT C

RESTRICTIVE COVENANT AGREEMENT

As a material condition to participation in the Pioneer Energy Services Corp.
Key Executive Severance Plan (the “Severance Plan”) and the Pioneer Energy
Services Corp. 2020 Equity Incentive Plan, [•] (the “Participant”) agrees to be
bound by this Restrictive Covenant Agreement (this “Agreement”), made by and
between the Participant and Pioneer Energy Services Corp., a Delaware
corporation (together with its Affiliates, the “Company”), effective as of
May 29, 2020. Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Plan.

SECTION 1. Non-Competition. In consideration of the covenants and agreements set
forth in this Agreement, the Participant covenants and agrees with the Company
that, while employed by the Company or providing services to the Company and
during the “Restricted Period” (as set forth in the Participant’s Participation
Certificate under the Severance Plan) following the date of the termination of
the Participant’s employment with the Company for any reason, the Participant
shall not, on behalf of a Competitor, directly or indirectly (whether as an
employee, employer, consultant, agent, principal, partner, equityholder, officer
or director, or in any other representative capacity) engage in the Business in
any state of the United States and any foreign country where the Company or any
of its direct or indirect subsidiaries engages in the Business. For purposes of
this Agreement, the “Business” means the business of land contract drilling
services or production services, and any other business that the Participant
knows or should know that the Company or any of its direct or indirect
subsidiaries has taken material steps to engage in. The term “Competitor” shall
mean any corporation, partnership or other business organization or entity that
engages in, or that owns a significant interest in an entity that engages in
directly or indirectly, the Business.

SECTION 2. Non-Solicitation of Customers. While employed by the Company or
providing services to the Company, and during the Restricted Period following
the date of the termination of the Participant’s employment with the Company for
any reason, the Participant shall not, directly or indirectly, alone or in
concert with others, solicit (either directly or indirectly by assisting others)
the business of any customer of the Company with whom the Participant had
contact (a) while employed, during the two (2) years prior to such solicitation
and (b) during the Restricted Period, during the final two (2) years of the
Participant’s employment with the Company, or, in each case, otherwise induce
any such customer to change its relationship with the Company.



--------------------------------------------------------------------------------

SECTION 3. Non-Solicitation of Company Employees. While employed by the Company
or providing services to the Company, and during the Restricted Period following
the date of the termination of the Participant’s employment with the Company for
any reason, the Participant shall not, directly or indirectly, alone or in
concert with others, solicit, recruit, hire, or attempt to solicit, recruit or
hire any of the Company’s current or former employees with whom the Participant
had contact (which includes, but is not limited to, employees within the
Participant’s chain of command or under the Participant’s supervisory
authority) (a) while employed, during the two (2) years prior to such
solicitation and (b) during the Restricted Period, during the final two
(2) years of the Participant’s employment with the Company or, in each case,
otherwise induce any such current employee to terminate his or her employment
with the Company.

SECTION 4. Non-Disclosure. The Participant agrees to preserve and protect the
confidentiality of all Confidential Information (as defined below), which the
Participant acknowledges is the sole and exclusive property of the Company. The
Participant agrees that the Participant will not, at any time during the term of
the Participant’s employment or thereafter, make any unauthorized disclosure of
Confidential Information, or make any use thereof, except, in each case, in the
carrying out of the Participant’s responsibilities to the Company. The
Participant further agrees to preserve and protect the confidentiality of all
confidential information of third parties provided to the Company by such third
parties with an expectation of confidentiality. The Participant shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by the Participant hereunder to
preserve and protect the confidentiality of such Confidential Information. The
Participant shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable laws; provided, however, that in the event disclosure is
required by applicable laws and the Participant is making such disclosure, the
Participant shall provide the Company with prompt notice of such requirement
prior to making any such disclosure to the extent practicable and not legally
prohibited, so that the Company may seek an appropriate protective order at the
Company’s sole cost and expense. The term “Confidential Information” shall mean
any and all confidential or proprietary information and materials, as well as
all trade secrets, belonging to the Company and includes, regardless of whether
such information or materials are expressly identified or marked as confidential
or proprietary, and whether or not patentable: (i) technical information and
materials of the Company; (ii) business information and materials of the
Company; (iii) any information or material that gives the Company an advantage
with respect to its competitors by virtue of not being known by those
competitors; and (iv) other valuable, confidential information and materials
and/or trade secrets of the Company.

 

2



--------------------------------------------------------------------------------

SECTION 5. Non-Disparagement. From the date hereof and at all times following
the termination of the Participant’s employment with the Company for any reason,
the Participant shall not, and shall not induce others to, directly or
indirectly, for the Participant or on behalf of, or in conjunction with, any
other person, persons, company, partnership, corporation, business entity, or
otherwise, disparage, criticize, or defame the Company, its affiliates and their
respective affiliates, directors, officers, agents, shareholders or employees,
either publicly or privately, or make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the Company
or its affiliates; provided that nothing herein shall or shall be deemed to
prevent or impair the Participant from testifying truthfully in any legal or
administrative proceeding if such testimony is compelled or requested (or
otherwise complying with legal requirements). The Company agrees that it will
direct its directors and executive officers not to and not to cause or assist
any other person or entity to disparage, criticize, or defame the Participant
either publicly or privately, or make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the
Participant.

SECTION 6. Permitted Disclosures. The Participant has the right under federal
law to certain protections for cooperating with or reporting legal violations to
the Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
prohibits or limits the Participant from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and the Participant may do so without notifying the Company. The Company and its
Affiliates may not retaliate against the Participant for any of these
activities, and nothing in this Agreement or otherwise requires the Participant
to waive any monetary award or other payment that the Participant might become
entitled to from the SEC or any other governmental entity or self-regulatory
organization. Moreover, nothing in this Agreement or otherwise prohibits the
Participant from notifying the Company that the Participant is going to make a
report or disclosure to law enforcement. Notwithstanding anything to the
contrary in this Agreement or otherwise, as provided for in the Defend Trade
Secrets Act of 2016 (18 U.S.C. § 1833(b)), the Participant will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Without limiting the foregoing, if the Participant files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Participant may disclose the trade secret to his or her attorney and use the
trade secret information in the court proceeding, if the Participant (x) files
any document containing the trade secret under seal, and (y) does not disclose
the trade secret, except pursuant to court order.

 

3



--------------------------------------------------------------------------------

SECTION 7. Acknowledgement. The Participant acknowledges that the terms of this
Agreement are reasonable and necessary in light of his or her unique position,
responsibility and knowledge of the operations of the Company and its Affiliates
and the unfair advantage that his or her knowledge and expertise concerning the
business of the Company and its Affiliates would afford a competitor of the
Company or its Subsidiaries and are not more restrictive than necessary to
protect the legitimate interests of the parties hereto. If the final judgment of
a court of competent jurisdiction, or any final non-appealable decision of an
arbitrator in connection with a mandatory arbitration, declares that any term or
provision of this Agreement is invalid or unenforceable, the parties agree that
the court or arbitrator making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment or decision may be appealed. The Participant acknowledges
that the Company and its Affiliates and the shareholders of the Company would be
irreparably harmed by any breach of this Agreement and that there would be no
adequate remedy at law or in damages to compensate the Company and its
Affiliates and the shareholders of the Company for any such breach. The
Participant agrees that the Company shall be entitled to injunctive relief,
without having to post bond or other security, requiring specific performance by
him or her of this Agreement in addition to any other remedy to which the
Company is entitled at law or in equity, and consents to the entry thereof. This
Agreement shall be construed and enforced in accordance with, and the rights and
obligations of the parties hereto shall be governed by, the laws of the State of
Delaware without giving effect to the conflicts of law principles thereof. The
Participant agrees that jurisdiction and venue for any action arising from or
relating to this Agreement or the relationship among the parties hereto,
including but not limited to matters concerning validity, construction,
performance, or enforcement, shall be exclusively in the federal and state
courts of the State of Delaware located in New Castle County (collectively, the
“Selected Courts”) (provided, that a final judgment in any such action shall be
conclusive and enforced in other jurisdictions) and further agree that service
of process may be made in any matter permitted by law. The Participant
irrevocably waives and agrees not to assert (i) any objection which Participant
may ever have to the laying of venue of any action or proceeding arising out of
this Agreement in the Selected Courts, and (ii) any claim that any such action
brought in any such court has been brought in an inconvenient forum. This
Section 7 is intended to fix the location of potential litigation among the
parties and does not create any causes of action or waive any defenses or
immunities to suit. EACH PARTY

 

4



--------------------------------------------------------------------------------

WAIVES ANY RIGHT TO A TRIAL BY JURY, TO THE EXTENT LAWFUL, AND AGREES THAT ANY
OF THEM MAY FILE A COPY OF THIS SECTION 7 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY
TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

FINAL VERSION

Post-Filing Severance Plan

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

PIONEER ENERGY SERVICES CORP.

By:

     

Name:

 

Title:

 

[Participant]

By:

     

Name:



--------------------------------------------------------------------------------

EXHIBIT D

PIONEER ENERGY SERVICES CORP.

KEY EXECUTIVE SEVERANCE PLAN

FORM OF WAIVER AND RELEASE

Pioneer Energy Services Corp. has offered to pay me certain benefits (the
“Benefits”) pursuant to the Pioneer Energy Services Corp. Key Executive
Severance Plan (the “Plan”). The Benefits are offered to me subject to my
agreement, among other things, to waive any and all of my claims against and
release Pioneer Energy Services Corp. and its predecessors, successors and
assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”), and the Company’s and Affiliates’ directors and officers,
employees and agents, counsel, insurers, employee benefit plans and the
fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from the Company or any Affiliate; provided,
however, that this Waiver and Release shall not apply to (i) any claim or cause
of action to enforce or interpret any provision contained in the Plan or
(ii) any claims for indemnification under any charter documents or bylaws of the
Company or any Affiliate or, if applicable, the director and officer
indemnification agreement entered into with the Company or an Affiliate on
___________, 20__. I have read this Waiver and Release and the Plan (which,
together, are referred to herein as the “Plan Materials”) and the Plan is
incorporated herein by reference. The provision of the Benefits is voluntary on
the part of the Company and is not required by any legal obligation other than
the Plan. I choose to accept this offer.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Benefits, I must sign (and return to [_]) this Waiver and Release by 5:00
p.m. on ___________, 20__. I acknowledge that I have been given at least 21 days
to consider whether to sign and execute this Waiver and Release.

In exchange for the payment to me of Benefits, I (1) agree not to sue in any
local, state and/or federal court regarding or relating in any way to my
employment with or separation from the Company or any Affiliate and
(2) knowingly and voluntarily waive all claims and release the Corporate Group
from any and all claims, demands, actions, liabilities and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or any Affiliate, except to the extent that my
rights are vested under the terms of employee benefit plans sponsored by the
Company or any Affiliate and except with respect to such rights or claims as may
arise after the date this Waiver and Release is executed. The claims subject to
this Waiver and Release include, but are not limited to, claims and causes of
action under: Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Age



--------------------------------------------------------------------------------

Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; the Texas Labor Code § 21.001 et
seq.; the Texas Labor Code; claims in connection with workers’ compensation or
“whistle blower” statutes; and/or contract, tort, defamation, slander, wrongful
termination or any other state or federal regulatory, statutory or common law.
Further, I expressly represent that no promise or agreement which is not
expressed in the Plan Materials has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of the
Company, any of the Affiliates or any other member of the Corporate Group or any
of their agents. I agree that this Waiver and Release is valid, fair, adequate
and reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me.

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Plan Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of seven calendar days following the date that I
sign this Waiver and Release, I may revoke my acceptance of the offer referred
to above, provided that my written statement of revocation is received on or
before that seventh day by [_], in which case the Waiver and Release will not
become effective. In the event I revoke my acceptance of the offer referred to
above, the Company shall have no obligation to provide me the Benefits. I
understand that failure to revoke my acceptance of the offer referred to above
within seven calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, I have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin or disability and any other claims arising prior to the date of this
Waiver and Release.



--------------------------------------------------------------------------------

By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of the execution of this Waiver and Release.

 

 

 

     

 

Employee’s Printed Name     Company Representative  

 

     

 

Employee’s Signature     Company Execution Date  

 

     

 

Employee’s Signature Date     Employee’s Social Security Number